Citation Nr: 1531743	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to January 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, the Board remanded the claims for additional development of the record.


FINDINGS OF FACT

1.  Service connection is in effect for, among other disabilities, diabetes mellitus, type 2.

2.  The Veteran's erectile dysfunction was initially manifested many years after, and is not shown to be related to service, to include exposure to Agent Orange therein,  or to have been caused or aggravated by a service-connected disability.

3.  Since the Veteran's erectile dysfunction is not related to service, there is no basis for an award of special monthly compensation based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

2.  The criteria for an award of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January and February 2010, VA notified the Veteran of the information needed to substantiate and complete his claim for disability related to loss of use of a creative organ, including as secondary to a service-connected disability, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  He has been afforded VA examinations.  There has been substantial compliance with the July 2014 remand requests:  updated treatment records were associated with the virtual file, and the Veteran underwent an additional examination in October 2014 with medical opinions addressing any relationship between erectile dysfunction and service, to include herbicide exposure, as well as whether erectile dysfunction had been aggravated by the Veteran's service-connected diabetes mellitus.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent regarding complaints or findings pertaining to erectile dysfunction.  The genitourinary system was normal on the September 1968 separation examination.

VA outpatient treatment records show the Veteran was seen in September 2006.  It was noted he had had a cerebrovascular accident four years earlier.  He indicated that he had erectile dysfunction and was on Viagra.  In December 2009, he was diagnosed with diabetes mellitus.

On February 2010 VA examination, it was reported that erectile dysfunction was first noted after a stroke in 2002, and that the Veteran was diagnosed with diabetes in 2009.  The diagnosis was erectile dysfunction with onset following a cerebrovascular accident in 2002.  The examiner opined it was less likely than not caused by or a result of diabetes.  

In August 2013, a physician completed a Disability Benefits Questionnaire and, in response to a question as to whether the Veteran had erectile dysfunction that was as least as likely as not due to diabetes, said no.

A VA genitourinary examination was conducted in October 2014.  The diagnosis was erectile dysfunction.  It was noted that a review of the records shows the Veteran reported the onset of erectile dysfunction subsequent to a stroke in 2002.  The first documented evidence of diabetes mellitus was in 2009, seven years after the first report of erectile dysfunction.  The examiner stated that a review of the available records did not show any new information since the 2010 VA examination.  The examiner opined that he knew of no credible medical authority, peer reviewed study or the equivalent that found that erectile dysfunction was proximately due to Agent Orange or equivalent herbicides.  He stated there was no evidence of complaints of erectile dysfunction in the service treatment records.  A review of the records did not show any significant change in erectile dysfunction subsequent to the diagnosis of diabetes.  Since the Veteran's erectile dysfunction predated the diagnosis of diabetes by seven years, and because it is reported as occurring after the stroke in 2002, then his erectile dysfunction was not as least as likely as not caused or aggravated by the service-connected diabetes mellitus.

In March 2015, VA sent a letter to the Veteran in which it was noted he had told the VA examiner in October 2014 that he had discussed erectile dysfunction with a civilian provider before his stroke.  He was asked to provide information, to include the name of the provider and the dates of treatment.  He was also requested to complete and return VA Form 21-4142, Authorization and Consent to Release Information to the VA.  No response was received.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

Service connection has been established for, among other disabilities, diabetes mellitus, type 2.

When examined by the VA in February 2010, the Veteran stated erectile dysfunction had its onset following a stroke in 2002.  During the October 2014 VA examination, he suggested that it began prior to the stroke.  The VA attempted to obtain information from the Veteran concerning the onset of erectile dysfunction, but he failed to respond to the March 2015 request for information.  The Board will, accordingly, base its decision on the evidence of record.

As noted above, the current evidence of record shows the Veteran reported to the VA examiner in February 2010 that he first noticed erectile dysfunction after his 2002 stroke.  Even if, as he alleged at the time of the October 2014 VA examination that erectile dysfunction was present prior to his stroke in 2002, it does not support his argument that it is related to diabetes mellitus that was initially manifested several years later, in 2009.  

The record establishes that erectile dysfunction was initially manifested many years after service.  The Veteran has variously argued that it is related to his exposure to Agent Orange in Vietnam or to his service-connected diabetes mellitus.  Following the February 2010 VA examination, it was concluded that it was less likely than not that erectile dysfunction was due to his service-connected diabetes.  Another examination was accomplished since the opinion failed to address whether diabetes had aggravated erectile dysfunction.  The examiner in October 2014 specifically concluded it had not.  He noted that since erectile dysfunction predated the diagnosis of diabetes by seven years, and because it reportedly occurred after the Veteran's stroke, it was less likely as not that it was caused or aggravated by diabetes mellitus.  The examiner pointed out the records did not support a finding of any significant change in erectile dysfunction subsequent to the diagnosis of diabetes.

In addition, the examiner found that erectile dysfunction was not related to the Veteran's exposure to Agent Orange.  He observed that he was not aware of any credible medical authority, to include a peer-reviewed study, that found there was such a relationship.  

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between erectile dysfunction, and service, or a service-connected disability, is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not cite to supporting medical evidence, and the Veteran has not submitted any medical opinion to the contrary regarding the etiology of his erectile dysfunction. Therefore, the Veteran's own opinion is not probative evidence.  

The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is related to his service or was caused or aggravated by his service-connected diabetes mellitus or his exposure to Agent Orange in service.  Accordingly, the service connection for erectile dysfunction, to include on a secondary basis, must be denied.

	Special monthly compensation 

VA law provides that entitlement to special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 

Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).

It is not disputed that the Veteran has erectile dysfunction.  Since service connection has not been established for it, there is no basis for an award of special monthly compensation based on loss of use of a creative organ.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United States Court of Appeals for Veterans Claims held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  


ORDER

Service connection for erectile dysfunction is denied.

Special monthly compensation based on loss of use of a creative organ is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


